Case: 1:20-cv-01411-BYP Doc #: 20 Filed: 04/13/21 1 of 2. PageID #: 1277




 PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 PATRICK G. GALLEY, II                           )
                                                 )     CASE NO. 1:20CV1411
                Plaintiff,                       )
                                                 )
                v.                               )     JUDGE BENITA Y. PEARSON
                                                 )
 COMMISSIONER OF                                 )
 SOCIAL SECURITY,                                )
                                                 )
                Defendant.                       )     MEMORANDUM OPINION
                                                 )     AND ORDER



        An Administrative Law Judge (“ALJ”) denied Plaintiff Patrick G. Galley’s applications

 for disability insurance benefits (“DIB”) and supplemental security income (“SSI”) after a

 hearing in the above-captioned case. That decision became the final determination of the

 Commissioner of Social Security when the Appeals Council denied the request to review the

 ALJ’s decision. The claimant sought judicial review of the Commissioner’s decision, and the

 Court referred the case to Magistrate Judge Thomas M. Parker for preparation of a report and

 recommendation pursuant to 28 U.S.C. § 636 and Local Rule 72.2(b)(1). On March 29, 2021,

 the magistrate judge submitted a Report and Recommendation (ECF No. 18) recommending that

 the Court vacate the Commissioner’s decision and remand the case to the Commissioner.

        Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

 filed within 14 days after service. On April 12, 2021, the Commissioner filed a Response to

 Magistrate Judge’s Report and Recommended Decision (ECF No. 19), stating that the

 Commissioner will not be filing objections. Furthermore, Plaintiff has not filed any objections,
Case: 1:20-cv-01411-BYP Doc #: 20 Filed: 04/13/21 2 of 2. PageID #: 1278




 (1:20CV1411)

 evidencing satisfaction with the magistrate judge’s recommendations. Any further review by

 this Court would be a duplicative and inefficient use of the Court’s limited resources. Thomas v.

 Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health

 and Human Services, 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-

 50 (6th Cir. 1981).

        Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

 The Court vacates the decision of the Commissioner of Social Security and remands this case to

 the Commissioner for rehearing and a new decision.



        IT IS SO ORDERED.


    April 13, 2021                              /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




                                                 2
